DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 11-12, claim 7, line 9-10 and claim 14, line 11-12 do not make sense. For purpose of examination, Examiner interprets as “the receptacle housing is configured to disengage from the plug housing when the locking mechanism is at the open position”.
Claim 2, it is unclear if “a tool” recited in line 2 is a new tool or a repeat of “a tool” recited in claim 1.
Claim 8, it is unclear if “a tool” recited in line 2 is a new tool or a repeat of “a tool” recited in claim 7.
Claim 8 recites the limitation "the latch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16, it is unclear if “a tool” recited in line 2 is a new tool or a repeat of “a tool” recited in claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svelnis et al. (US 8,221,153).
In regard to claim 1, Svelnis et al. discloses a connector assembly for electrical contacts, comprising: 
a plug housing 100 configured to receive a first electrical contact;
a receptacle housing 200 configured to receive a second electrical contact that is configured to couple to the first electrical contact, the receptacle housing 200 including a mounting shell 206; and
a locking mechanism 300 mounted on the mounting shell 206 of the receptacle housing 200 and configured to couple the plug housing 100 with the receptacle housing 200, the locking mechanism 300 comprising a latch 312, wherein the locking mechanism 300 transitions between a locked position and an open position by rotation of the latch 312, the receptacle housing 200 is configured to engage with the plug housing 100 when the locking mechanism 300 is at the locked position, the receptacle housing 200 is configured to disengage from the plug housing 100 when the locking mechanism 300 is at the open position, and 

In regard to claim 7, Svelnis et al. discloses a connector assembly for electrical contacts, comprising: 
a plug housing 100 configured to receive a first electrical contact;
a receptacle housing 200 configured to receive a second electrical contact that is configured to couple to the first electrical contact, the receptacle housing 200 including a mounting shell 206; and
a locking mechanism 300 mounted on the mounting shell 206 of the receptacle housing 200 and configured to couple the plug housing 100 with the receptacle housing 200, wherein the receptacle housing 200 is configured to engage with the plug housing 100 when the locking mechanism 300 is at the locked position, the receptacle housing 200 is configured to disengage from the plug housing 100 when the locking mechanism 300 is at the open position, and the locking mechanism 300 further comprises a tooled actuator 316 configured to lock the locking mechanism 300 when the locking mechanism 300 is at the locked position, the tooled actuator 316 sized to require a tool to operate the tooled actuator 316 (col. 6, lines 1-7).

In regard to claim 11, Svelnis et al. discloses the locking mechanism 300 comprises a latch 312 and transitions between the locked position and the open position by rotation of the latch 312.

	In regard to claim 14, Svelnis et al. discloses a connector assembly for electrical contacts, comprising: 
a plug housing 100 configured to receive a first electrical contact;

a locking mechanism 300 mounted on the mounting shell 206 of the receptacle housing 200 and configured to couple the plug housing 100 with the receptacle housing 200, the locking mechanism 300 comprising a latch 312, wherein the locking mechanism 300 transitions between a locked position and an open position by rotation of the latch 312, the receptacle housing 200 is configured to engage with the plug housing 100 when the locking mechanism 300 is at the locked position, the receptacle housing 200 is configured to disengage from the plug housing 100 when the locking mechanism 300 is at the open position.

In regard to claim 15, Svelnis et al. discloses the locking mechanism 300 further comprises a tooled actuator 316 configured to lock the locking mechanism 300 when the locking mechanism 300 is at the locked position, the tooled actuator 316 sized to require a tool to operate the tooled actuator 316 (col. 6, lines 1-7).

Claim(s) 1, 2, 7, 8, 11, 14, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2009100964A1.
In regard to claim 1, WO2009100964A1 discloses a connector assembly for electrical contacts, comprising: 
a plug housing 3 configured to receive a first electrical contact;
a receptacle housing 2 configured to receive a second electrical contact that is configured to couple to the first electrical contact, the receptacle housing 2 including a mounting shell 21; and
a locking mechanism 10 mounted on the mounting shell 21 of the receptacle housing 2 and configured to couple the plug housing 3 with the receptacle housing 2, the locking 

In regard to claim 2, WO2009100964A1 discloses the tooled actuator 22 comprises an aperture 29 disposed through the latch 13, 14 and sized to require a tool 32 to be inserted into the aperture 29 to operate the tooled actuator 22.

In regard to claim 7, WO2009100964A1 discloses a connector assembly for electrical contacts, comprising: 
a plug housing 3 configured to receive a first electrical contact;
a receptacle housing 2 configured to receive a second electrical contact that is configured to couple to the first electrical contact, the receptacle housing 2 including a mounting shell 21; and
a locking mechanism 10 mounted on the mounting shell 21 of the receptacle housing 2 and configured to couple the plug housing 3 with the receptacle housing 2, wherein the receptacle housing 2 is configured to engage with the plug housing 3 when the locking mechanism 10 is at the locked position, the receptacle housing 2 is configured to disengage from the plug housing 3 when the locking mechanism 10 is at the open position, and the locking mechanism 10 further comprises a tooled actuator 316 configured to lock the locking 

In regard to claim 8, WO2009100964A1 discloses the tooled actuator 22 comprises an aperture 29 disposed through the latch 13, 14 and sized to require a tool 32 to be inserted into the aperture 29 to operate the tooled actuator 22.

In regard to claim 11, WO2009100964A1 discloses the locking mechanism 10 comprises a latch 13, 14 and transitions between the locked position and the open position by rotation of the latch 13, 14.

In regard to claim 14, WO2009100964A1 discloses a connector assembly for electrical contacts, comprising: 
a plug housing 3 configured to receive a first electrical contact;
a receptacle housing 2 configured to receive a second electrical contact that is configured to couple to the first electrical contact, the receptacle housing 2 including a mounting shell 21; and
a locking mechanism 10 mounted on the mounting shell 21 of the receptacle housing 2 and configured to couple the plug housing 3 with the receptacle housing 2, the locking mechanism 10 comprising a latch 13, 14, wherein the locking mechanism 10 transitions between a locked position and an open position by rotation of the latch 13, 14, the receptacle housing 2 is configured to engage with the plug housing 3 when the locking mechanism 10 is at the locked position, the receptacle housing 2 is configured to disengage from the plug housing 3 when the locking mechanism 10 is at the open position.



In regard to claim 16, WO2009100964A1 discloses the tooled actuator 22 comprises an aperture 29 disposed through the latch 13, 14 and sized to require a tool 32 to be inserted into the aperture 29 to operate the tooled actuator 22.
Allowable Subject Matter
Claims 3-6, 9-13, 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claims 3, 9, 17, the prior art fails to provide, teach or suggest the tooled actuator comprises a plunger, the plunger head is positioned in the aperture when the tooled actuator is actuated, and the plunger head is positioned outside the aperture when the tooled actuator is unactuated. In regard to claims 4, 10, 18, the prior art fails to provide, teach or suggest the tooled actuator comprises a set screw having threads on its outer surface. In regard to claims 5, 12, 19, the prior art fails to provide, teach or suggest the plug housing comprises a plug locking ring formed on an outer surface of the plug housing, the receptacle housing further comprising a rod positioned inside the mounting shell.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdt
3/13/2021